Unless the contract between the parties contemplates otherwise, the general rule prevails. *Page 750 
That rule, briefly stated, is that title does not pass before actual delivery so long as something remains to be done as between the seller and buyer for the purpose of ascertaining the quality, quantity or price of the subject matter. See 55 C.J. 532-536, 948, 413; 24 R.C.L. 20-39; Tripp v. Wade, 89 So. 870,82 Fla. 325; McCampbell Furniture Stores, 158 So. 283, 117 Fla. 351. The case of Metcalfe v. Keene, 122 Fla. 27, 164 So. 704, is not exactly in point here.
The contract here was for the sale and purchase of "marketable" fruit, to be paid for when and as picked.